SUSAN HAWK
CRIMINAL DISTRICT ATToRNEY
DALLAS CoUNT'Y, TEXAS

 

Decernber 15, 2015

Texas Court of Criminal Appeals
P.O. Box 12308
Austin, Texas 78711

Re: Ex parte Slan/ey O. Mozee; WR-82,467-01, W99-02631(A) and
Ex parte Denm's L. Allen; WR~56,666-03, W00-01305(B)

Dear Mr. Acosta:

Enclosed are the following documents related to the above-referenced case numbers: State ’s Objections
to Trial Court's Supplemental Findings ofFact on Remana' and Slate's Motion for General R_emand.
Please file the original and return the enclosed copy, tile-marked,- to me at Patricia Cummings; Assistant

District Attorney; 133 N.`Riverfront Blvd., LB 19; Dallas, Texas 75207.

Please contact me at 214-653~3600 if you have any questions. Thank you for your time and attention in
ad\ ance.

incierely,

   

\ i`
» _ L`_@t -L)/r)/mm REcEl\/Eo lN
._ PATRICIA C MMINGS couRT oF cRn\/HNAL APPEALS

Assistant Distrl Atto_rney
Conviction lntegrity Unit

Dallas County; Texas DEC 18 2015

Encl.

Abe| Acosta, C|erk

Frank Crowley Courts Building, 133 North Riverfront Boulevard, LB-l9 Dallas, 'l`exas 75207-4399 (214) 653-3600

§§Z,HU7_'O/

NOS. WR-82,467-01& WR-56,666-03
CAUSE NOS. F99-02631-R, F00-01305-R
WRIT NOS§§Y;%?\-l(§p§il-R(A) and WOO-Ol$OS-FR(B)

comer o\= ce\w\i\\i/\L APPEALS
EX PARTE 'D‘Eg~~is '20\5?§ IN THE DIsTRICT CoURT
' § 203“” JUDICIAL DIsTRICT
§ DALLAS CoUNTY, TEXAS
Abe\ Acosta, C§erk AND
~ §
sTANLEY oRsoN MoZEE § ~
& l § THE TEXAs CoUR_T oF
DENNIS LEE ALLEN § CRIMINAL APPEALS

STATE'S MOTION FOR GENERAL REMAND

The State, in the above numbered and entitled causes, files this Motion
for General Remand for the reasons set forth below.
I.

THE TRIAL COURT'S SUPPLEMENTAL FINDINGS
ARE UNSUPPORTED BY THE RECORD

On October 28, 2014, after considering the entire record in both cases,
the trial court signed Agreed Findings of Fact and Conclusions of LaW finding
that the State suppressed exculpatory evidence1 in violation of Brady v.
Maryland and that the State presented false testimony from one of the

informants that went uncorrected by the State. On February 4, 2015, this

 

l The suppressed exculpatory evidence is numerous letters from two testifying jailhouse
informants and the substantive discussions the State had with the informants underlying they
correspondence `

State's Motion for Remand Page l of 4

Stanley O. Mozee - WR-82,467-01; W99-0263 l-R(A); F99-0263l-R

Dennis L. Allen - WR-56,666¢03; W00-01305-R(B); F00-01305-R

 

Court issued a remand order directing the trial court to provide the trial
prosecutor an opportunity to respond to the Brady claims. Following receipt
of the remand order, the ]udge recused 'herself sua-sponte and both
Applicants' cases were transferred to\the 203rd ]udicial District Court,2

An- evidentiary hearing was held on October 26 - 27, 2015, during which
testimony from the lead trial prosecutor -- Rick ]ackson - was heard. Then,
before either party rested and closed, the trial court entered its Findings of
Fact on Remand3 on November 10, 2015 - approximately ten days before the
reporter’s record was prepared.

The State has filed its objections to the trial court's supplemental

findings because they are unsupported by the record. See Ex parte Bagley, 509

' S.W.Zd 332 (Tex. Crim. App. 1974) (holding that the Court of Criminal Appeals

is not bound by the trial court's findings in a habeas corpus proceeding and
may make contrary findings when the trial court's findings are not supported

by the record.)

 

2 The term of the Judge of the 265th Judicial District Court who signed the Agreed F indings of
Fact -the Honorable Mark Stoltz - expired on December 31, 2014. The new ]udge-of the 265th
Judicial District Court, the Honorable Jennifer Bennett, recused herself from this cause upon its
remand. As a result, the case was reassigned to the Judge of the 203rd Judicial District Court - _
the Honorable Teresa Hawthorne.

3 Hereinafter referred to as the trial court’s supplemental findings

State ’s Motionfor Remand Page 2 of 4
Stanley O. Mozee ~ WR-82,467-01; W99-0263 l-R(A); F99-0263 l-R

Dennis L. Allen - WR-56,666-03; W00-01305~R(B); FOO-Ol305-R

 

II.

THE SUPPLEMENTAL FINDINGS ARE y _
BASED ON AN INCOMPLETE RECORD

During the writ hearing, Applicants advised the trial court that they
intended to present further testimony and noted that they may need to recall
]ackson. Applicants also advised the trial court that, in light of ]ackson’s
testimony, they planned to amend their writ of habeas corpus applications
which would further necessitate a continuation of the hearing. The Court
agreed to set another hearing date. Applicants filed their amended habeas
applications after the hearing was recessed.

Instead of setting another hearing date to allow the parties to further
develop the record and conclude the hearing, the trial court issued its
supplemental findings. Since the hearing and the trial court's supplemental
findings, the State has continued to investigate Applicants’ claims and has
discovered additional exculpatory evidence which appears to further support
Applicants' claims and impeach lackson's testimony at the writ hearing.

III.
CONCLUSION

For the aforementioned reasons, and those specifically set out in its

objections, the State respectfully requests that should the Court of Criminal

Appeals not adopt the trial court's Findings of Fact, thereby rejecting the

State ’s Motion for Remand Page 3 of 4
Stanley O. Mozee ~ WR-82,467-01; W99-0263 l-R(A); F99-02631-R
Dennis L. Allen - WR-56,666-03; W00~01305-R(B); F00-01305-R

 

Findings of Fact on Remand, the Applications and Amended Applications be
generally remanded to the trial court for further fact finding.

e ectfully submitted,

ibt/j 1' (’r Mm/Wi wi a 0
Susan Hawk /Patricia Cun{\l;ngs
Criminal District Attorney Special Field ureau Chief

Dallas County, Texas Assistant District Attorney
State Bar No..05227500

ynt!{ial/’;l. Garéa/ “
Assi District Attorney

State Bar No. 24045924

Frank Crowley Courts Building
133 N. Riverfront Blvd., LB-19
Dallas, Texas 75207-4399
(214) 653-3600

(214) 653-3643 [fax]

   

 

 

CERTIFICATE OF SERVICE

I hereby certify that a true copy of the foregoing response was served on
Gary A. Udashen - attorney for Applicant Allen nd on Ezekiel Tyson , ]r. -
attorney for Applicant Mozee - on December 15, '

  

 

State' s Motlon for Remand ` Page 4 of 4
Stanley O Mozee- WR- 82 ,467- 01; W99- 02631 -;R(A) F99- 02631- R
Dennis L Allen~ WR- 56, 666- 03; WOO- 01305- R(B)' FOO- 0]305- R